                                                                                  12/11/2019
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 UNITED STATES OF AMERICA,

                     Plaintiff,                        CR 05-07-H-CCL

 -vs-                                                       ORDER
 TRACY ELDON LEWIS,

                    Defendant.


        Defendant Tracy Eldon Lewis requests that the Court reduce his sentence

pursuant to Amendment 782 to the United States Sentencing Guidelines (Doc.

153) and the First Step Act. (Doc. 155). Defendant also asks the Court to appoint

counsel. (Doc. 154). The United States opposes Defendant's "First Step Act

Motion" (Doc. 157), but has filed no response to the motion for reduction of

sentence under Amendment 782.

BACKGROUND

        Defendant Lewis appeared before the Court on August 19, 2005, and

entered a guilty plea to the first three counts of the indictment, which charged him

with conspiracy to distribute, possession with intent to distribute and distribution

of at least 500 grams of a mixture or substance containing a detectable amount of

methamphetamine.
      Defendant appeared for sentencing on November 17, 2005. There were no

objections to the Presentence Report, which calculated his offense level at 34,

based on his designation as a career offender pursuant to U.S.S.G. § 4B l. l(a). His

criminal history category was VI, resulting in a guideline range of262 to 327

months. Defendant Lewis faced a mandatory life sentence, based on the

government's filing of an Information under 21 U.S.C. § 851. The Court departed

below the mandatory minimum on the basis of a motion made by the United States

and sentenced Defendant to a term of imprisonment of290 months (the middle of

the advisory guideline range) on each count, to be served concurrently.

DEFENDANT'S CLAIMS

       Defendant relies on United States v. Calton to argue that he is entitled to a

reduction of sentence under Amendment 782 to the United States Sentencing

Guidelines. (Doc. 153 at 1). Defendant also argues that he is entitled to a

reduction of sentence under the First Step Act because he served less than twelve

months on one of his predicate sentences. (Doc. 155 at 1). In his reply to the

government's response to his "First Step Act" argument, Defendant acknowledges

that the First Step Act cannot be applied retroactively. (Doc. 158 at l ). He

nevertheless argues that the Court should order his immediate release because he

is not the same man he was when the Court imposed sentence.


                                          2
DISCUSSION

      Defendant is not entitled to a reduction in sentence based on Amendment

782 because he was sentenced as a career offender. The Ninth Circuit has

determined that "retroactive amendments regarding sentences under the drug

guidelines do not affect individuals who were sentenced as career offenders."

United States v. Charles, 749 F.3d 767, 770 (9 th Cir. 2014). Defendant's reliance

on United States v. Calton is misplaced. The defendant in that case was not

sentenced as a career offender because her "drug-quantity-based offense level was

higher than her career-offender offense level" and Amendment 782 therefore did

not apply to her sentence. 900 F.3d 706, 715 (5 th Cir. 2018). The instant case is

distinguishable from Calton because Defendant Lewis's career-offender-offense

level was higher than his drug-quantity-based offense level. He was therefore

sentenced based on the career-offender offense level and not the drug-quantity-

based offense level. Defendant Lewis is not eligible for a reduction in sentence

under Amendment 782.

      Defendant correctly points out that the First Step Act of 2018 changed the

definition of a prior qualifying drug conviction and now requires that a defendant

serve at least twelve months for the prior drug conviction. The amendments made

by Pub.L. 115-391, § 401 only apply to an offense committed before its December


                                         3
21, 2018, enactment if the sentence for such offense was imposed after December

21, 2018. The provisions of the First Step Act do not apply to Defendant's

sentence, which was imposed in 2010.

      Defendant's final argument in support of a reduction in sentence appeals to

the Court's "power to do what you believe is fair." (Doc. 158 at 1). Defendant

may be attempting to raise an argument for modification of his sentence based on

"extraordinary and compelling reasons" as permitted by 18 U.S.C. § 3582(c)(l).

Prior to December 21, 2018, a court could only modify a sentence under this

section in response to a motion made by the director of the Bureau of Prisons. The

First Step Act modified 18 U.S.C. § 3582(c)(1) and now allows a defendant to

make such a motion, once he has exhausted his administrative remedies. United

States v. Gross, No. 2:04-CR-32-RMP, 2019 WL 2437463, at *2 (E.D. Wa. Jun.

11, 2019). There is nothing in the record before the Court indicating that

Defendant has exhausted his administrative remedies.

CONCLUSION

      Defendant is not entitled to a sentence reduction based on Amendment 782

to the drug guidelines because his offense level was determined based on his

career offender status, not on the drug amount. He is not entitled to a reduction in

sentence under the First Step Act because Congress did not intend the applicable


                                         4
provision to be applied retroactively. He cannot seek a sentence modification

under 18 U.S.C. § 3582(c)(l) until he has exhausted his administrative remedies.

Accordingly,

      IT IS HEREBY ORDERED that Defendant's motions to reduce sentence

(Docs. 153 and 155) are DENIED.

      Defendant having demonstrated his ability to articulate his claims for relief,

IT IS FURTHER ORDERED that Defendant's Motion for Appointment of

Counsel (Doc. 154) is DENIED.

      Dated this 1 1th day of December, 2019.




                                         5
